 1

 2

 3

 4

 5

 6

 7

 8                         UNITED STATES DISTRICT COURT
 9                        CENTRAL DISTRICT OF CALIFORNIA
10

11   MARY ANN WILLIAMS,                 )     NO. CV 21-828-DSF(E)
                                        )
12                  Plaintiff,          )
                                        )     ORDER TO SHOW CAUSE RE
13        v.                            )
                                        )     DISMISSAL FOR FAILURE TO
14   ANDREW SAUL, COMMISSIONER OF       )
     SOCIAL SECURITY,                   )     PROSECUTE
15                                      )
                                        )
16                  Defendant.          )
     ___________________________________)
17

18         By Order filed January 29, 2021, the Court directed Plaintiff to
19   file a proof of service of the Summons and Complaint within thirty
20   (30) days of the date of that Order.   As of the present date, no such
21   proof of service has been filed.
22

23         IT IS ORDERED that Plaintiff shall appear before Magistrate Judge
24   Charles F. Eick on May 28, 2021, at 9:30 a.m. in Courtroom 750, Roybal
25   Federal Building and United States Courthouse, 255 East Temple Street,
26   Los Angeles, California, and then and there shall show cause, if there
27   be any, why this action should not be dismissed for violation of this
28   ///
 1   Court’s previous Order and for Plaintiff’s failure to prosecute this

 2   action.   See Link v. Wabash R.R., 370 U.S. 626, 629-30 (1952).
 3

 4        If proof of service of the Summons and Complaint is filed with
 5   the Clerk and a copy delivered to the Chambers of the Magistrate Judge
 6   before the hearing date, the Order to Show Cause Re Dismissal will be
 7   taken off calendar and Plaintiff need not appear.
 8

 9        If no proof of service is filed and submitted prior to the
10   hearing, and if Plaintiff objects to dismissal of the action,
11   Plaintiff shall file a written objection to the dismissal, with points
12   and authorities, not later than ten (10) days prior to the hearing.
13   (Failure to file such objection within the time specified or failure
14   to appear at the hearing will be deemed a consent to the dismissal of
15   the action as proposed herein).
16

17        If Plaintiff does not object to the proposed dismissal, Plaintiff
18   shall so inform the Clerk in writing and Plaintiff’s appearance at the
19   hearing will be excused.
20

21        IT IS FURTHER ORDERED that the Clerk shall serve forthwith a copy
22   of this Order by United States mail on counsel for Plaintiff.
23

24             DATED:   April 30, 2021.
25

26                                         5 %*#4.'5 ( '+%-
                                  _________________________________
                                            CHARLES F. EICK
27                                  UNITED STATES MAGISTRATE JUDGE
28

                                          2
